DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, 8-10 of U.S. Patent No. US 11,013,152. Although the claims at issue are not identical, they are not patentably distinct from each other because:
1. A system comprising:
an indoor portion wherein heat is absorbed from components in a data center during a first mode (col. 20, lines 8-9. and 13);
an outdoor heat exchanger portion wherein outside air is used to cool a first heat transfer fluid present in at least the outdoor heat exchanger portion during the first mode, the first heat transfer fluid having a first freezing point (col. 20, lines 10-15);

a switch configured to switch from the first mode to the second mode, the switch switching the outdoor heat exchanger portion to a second heat transfer fluid, in preparation for operation in the second mode (col. 20, lines 16-20 ); and
wherein the second heat transfer fluid has a second freezing point lower than the first freezing point, wherein the second freezing point is lower than a lowest expected outdoor operating air temperature (col. 20, lines 20-22).
2. The system of claim 1, wherein the outside air is used to cool the second heat transfer fluid present in at least the outdoor heat exchanger portion during the second mode (col. 20, lines 28-32), wherein the control unit is configured to determine that a second appropriate condition has been met to switch from the second mode back to the first mode (col. 20, lines 32-39), and
wherein the switch responsive to the control unit determining that the second appropriate condition is met to switch from the second mode back to the first mode, is configured to switch the outdoor heat exchanger portion back to the first heat transfer fluid (col. 20, lines 32-39).
3. The system of claim 1 wherein:
the first heat transfer fluid comprises water; and
the second heat transfer fluid comprises one of antifreeze and an antifreeze-water mixture (see claim 4 of US 11,013,152).

5. The system of Claim 1, further comprising:
a single loop passing through the data center to the outdoor heat exchanger portion (when valves 722 and 762 are closed there is a single pathway circulating fluid from the data center to the outdoor heat exchanger);
a first tank (720a) to store the first heat transfer fluid; and
a second tank (723) to store the second heat transfer fluid;
wherein the switch comprises a valve arrangement (722, 762, 764, 724) configured to:
isolate the first and second tanks during steady-state operation (para. 0034-0039);
allow the first heat transfer fluid to flow from the single loop into the first tank and the second heat transfer fluid to flow from the second tank into the single loop when transitioning from the first mode to the second mode; and
allow the second heat transfer fluid to flow from the single loop into the second tank and the first heat transfer fluid to flow from the first tank back into the single loop when transitioning from the second mode to the first mode (see claim 6 of US 11,013,152).
7. The system of claim 1 further comprising:
a first heat transfer fluid indoor loop passing through the data center;

a first heat transfer fluid indoor-outdoor loop selectively connectable to the first heat transfer fluid indoor loop and coupled to the outdoor heat exchanger portion; and
a second heat transfer fluid loop passing from the liquid-to-liquid heat exchanger to the outdoor heat exchanger portion;
wherein the switch comprises a valve arrangement configured to:
couple the first heat transfer fluid indoor loop to the first heat transfer fluid indoor-outdoor loop during steady-state operation in the first mode; and
couple the first heat transfer fluid indoor loop to the liquid-to-liquid heat exchanger during steady-state operation in the second mode (see claim 8 of US 11,013,152).
8. The system of Claim 7, wherein the outdoor heat exchanger portion comprises a first outside heat exchanger coupled to the second heat transfer fluid loop and a second outside heat exchanger coupled to the first heat transfer fluid indoor-outdoor loop (see claim 9 of US 11,013,152).
9. The system of Claim 7, wherein the outdoor heat exchanger portion comprises a single outside heat exchanger having a first coil coupled to the second heat transfer fluid loop and a second coil coupled to the first heat transfer fluid indoor-outdoor loop (see claim 10 of US 11,013,152).
10. The system of Claim 1, wherein the control unit comprises an outdoor air temperature sensor positioned adjacent the outdoor heat exchanger portion of the data center cooling system to determine whether the outdoor air temperature has reached 
11. A method comprising:
operating a data center cooling system in a first mode, wherein the data center cooling system has an indoor portion wherein heat is absorbed from components in the data center, and wherein the data center cooling system has an outdoor heat exchanger portion, wherein outside air is used to cool a first heat transfer fluid present in at least the outdoor heat exchanger portion during the first mode, wherein the first heat transfer fluid has a first freezing point;
determining that an appropriate condition is met to switch from the first mode to a second mode wherein the appropriate condition is a threshold condition; and
switching, responsive to the determining, the outdoor heat exchanger portion to a second heat transfer fluid, in preparation for operation in the second mode, the second heat transfer fluid having a second freezing point lower than the first freezing point, wherein the second freezing point is lower than a lowest expected outdoor operating air temperature (see claim 1 of US 9,151,543).
12. The method of claim 11, further comprising:
operating the data center cooling system in the second mode, wherein the outside air is used to cool the second heat transfer fluid present in at least the outdoor heat exchanger portion during the second mode;
determining that a second appropriate condition is met to switch from the second mode back to the first mode; and

13. A data center cooling system comprising:
an indoor portion wherein heat is absorbed from components in the data center;
an outdoor heat exchanger portion wherein outside air is used to cool a first heat transfer fluid present in at least the outdoor heat exchanger portion of the cooling system during a first mode of operation, the first heat transfer fluid is a relatively high performance heat transfer fluid, the first heat transfer fluid having a first freezing point;
and a coolant switch arrangement configured to switch the outdoor heat exchanger portion of the data cooling system to a second heat transfer fluid during a second mode of operation, the second heat transfer fluid being a relatively low performance heat transfer fluid, the second heat transfer fluid having a second freezing point lower than the first heat transfer fluid freezing point, and wherein the second freezing point is lower than a lowest expected outdoor operating air temperature; and
wherein the relatively high performance heat transfer fluid has a greater efficiency in transferring heat than the relatively low performance heat transfer fluid (see claim 1 of US 11,013,152).
14. The system of Claim 1, further comprising a control unit coupled to the coolant switch arrangement and configured to determine that an appropriate time has been reached to switch from the first mode to the second mode, wherein the coolant switch arrangement switches the outdoor heat exchanger portion of the data cooling 
16. The system of Claim 15, wherein:
the first heat transfer fluid comprises water; and
the second heat transfer fluid comprises one of antifreeze and an antifreeze-water mixture (see claim 4 of US 11,013,152).
17. The system of Claim 15, wherein the antifreeze comprises ethylene glycol and the antifreeze-water mixture comprises an ethylene glycol-water mixture (see claim 5 of US 11,013,152).
18. The system of Claim 15, further comprising:
a single loop passing through the data center to the outdoor heat exchanger portion;
a first tank to store the first heat transfer fluid; and
a second tank to store the second heat transfer fluid;
wherein the coolant switch arrangement comprises a valve arrangement configured to:
isolate the first and second tanks during steady-state operation;
allow the first heat transfer fluid to flow from the single loop into the first tank and the second heat transfer fluid to flow from the second tank into the single loop when transitioning from the first mode to the second mode; and
allow the second heat transfer fluid to flow from the single loop into the second tank and the first heat transfer fluid to flow from the first tank back into the single loop 
19. The system of Claim 15, further comprising:
an indoor loop passing through the data center to a liquid-to-liquid heat exchanger;
an indoor-outdoor loop passing from the liquid-to-liquid heat exchanger to the outdoor heat exchanger portion;
a first tank to store the first heat transfer fluid; and
a second tank to store the second heat transfer fluid; and
wherein the coolant switch arrangement comprises a valve arrangement configured to:
isolate the first and second tanks during steady-state operation;
allow the first heat transfer fluid to flow from the indoor-outdoor loop into the first tank and the second heat transfer fluid to flow from the second tank into the indoor-outdoor loop when transitioning from the first mode to the second mode;
and allow the second heat transfer fluid to flow from the indoor- outdoor loop into the second tank and the first heat transfer fluid to flow from the first tank back into the indoor-outdoor loop when transitioning from the second mode to the first mode (see claim 7 of US 11,013,152).
20. The system of Claim 15, further comprising:
a first heat transfer fluid indoor loop passing through the data center;
a liquid-to-liquid heat exchanger selectively coupled to the first heat transfer fluid indoor loop;

a second heat transfer fluid loop passing from the liquid-to-liquid heat exchanger to the outdoor heat exchanger portion;
wherein the coolant switch arrangement comprises a valve arrangement configured to:
couple the first heat transfer fluid indoor loop to the first heat transfer fluid indoor-outdoor loop during steady-state operation in the first mode; and
couple the first heat transfer fluid indoor loop to the liquid-to-liquid heat exchanger during steady-state operation in the second mode (see claim 8 of US 11,013,152).
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,013,153 in view of claim 11 of U.S. Patent No. 11,013,153.
15. The system of Claim 14, wherein:
the coolant switch arrangement is further configured to operate the data center cooling system in the second mode, wherein the outside air is used to cool the second heat transfer fluid present in at least the outdoor heat exchanger portion of the cooling system during the second mode (see claim 1) but fails to explicitly teach
the control unit is configured to determine that a second appropriate time has been reached to switch from the second mode back to the first mode; and
responsive to the control unit determining that the second appropriate time has been reached to switch from the second mode back to the first mode, the coolant switch 
However, claim 11 teaches the control unit is configured to determine that a second appropriate time has been reached to switch from the second mode back to the first mode; and
responsive to the control unit determining that the second appropriate time has been reached to switch from the second mode back to the first mode, the coolant switch arrangement switches the outdoor heat exchanger portion of the data cooling system back to the first heat transfer fluid (see claim 11, lines 22-35).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to having the control unit configured to determine that a second appropriate time has been reached to switch from the second mode back to the first mode; and
responsive to the control unit determining that the second appropriate time has been reached to switch from the second mode back to the first mode, the coolant switch arrangement switches the outdoor heat exchanger portion of the data cooling system back to the first heat transfer fluid, as taught by claim 11 in the invention of claim 1 of US 11,013,152, in or to advantageously reduce the operating cost of the system (col. 2, lines 50-55 of US 11,013,152).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 11, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11, lines 3-4 recite “the first predetermined relationship with the first heat transfer fluid freezing point”.  There is a lack of antecedent basis for “the first predetermined relationship with the first heat transfer fluid freezing point”.  For purposes of examination “the predetermined relationship with the first heat transfer fluid freezing point” will be considered - - a first predetermined relationship with the first heat transfer fluid freezing point - - .
Claim 13, line 2, recites “the data center”.  There is a lack of antecedent basis for “the data center”.  For purposes of examination “the data center” will be considered - - a data center - - .
Claim 17, lines 1-2 recite “the antifreeze…and the antifreeze water mixture”.  However, there is a lack of antecedent basis for “the antifreeze” and “the antifreeze-water mixture”.  However, it appears that claim 17 would have the proper antecedent basis when dependent from claim 16.  For purposes of examination claim 17 will be considered to depend from claim 16.  
Claim 12 is rejected to as being dependent from a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 11-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell et al. (US 2008/0060368).
Per claim 1, Campbell teaches a system comprising: an indoor portion (750) wherein heat is absorbed from components in a data center during a first mode (“operational state”, para. 0039); an outdoor heat exchanger portion (740) wherein outside air is used to cool a first heat transfer fluid present in at least the outdoor heat exchanger portion during the first mode, the first heat transfer fluid having a first freezing point (when water is used as the cooling medium); a control unit (727) configured to determine that an appropriate condition is met to switch from the first mode to a second mode (“shipping state”, para. 00369), wherein the appropriate condition is a threshold condition (para. 0039) (to clarify, the shipping state is a threshold condition since “a threshold” is met when the system is changed from an operational state to a shipping state); a switch configured to switch from the first mode to the second mode, the switch switching the outdoor heat exchanger portion to a second heat transfer fluid, in preparation for operation in the second mode (para. 0038); and wherein the second heat transfer fluid has a second freezing point lower than the first freezing point, wherein the second freezing point is lower than a lowest expected outdoor operating air temperature (para. 0036) (i.e. to clarify the freezing point of the 
Per claim 2, Campbell meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Campbell teaches wherein the outside air is used to cool the second heat transfer fluid present in at least the outdoor heat exchanger portion during the second mode (para. 0039) (i.e. to clarify, when in the second mode, the second fluid present in liquid to air heat exchanger 740 is in thermal communication with the outside air, thus outside air is used to cool the second heat transfer fluid present in the outdoor heat exchanger during operation in the second mode), wherein the control unit is configured to determine that a second appropriate condition has been met to switch from the second mode back to the first mode (when control unit determines, via a user setting a second appropriate condition, a change from the shipping state to the operational state the control unit will switch from the second mode back to the first mode), and wherein the switch responsive to the control unit determining that the second appropriate condition is met to switch from the second mode back to the first mode, is configured to switch the outdoor heat exchanger portion back to the first heat transfer fluid (para. 0039).
Per claim 3, Campbell meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Campbell teaches the first heat transfer fluid comprises water (i.e. “water”, paragraph 0034, line 6 of Campbell); and the second heat transfer fluid comprises antifreeze (i.e. “fluorocarbon”, paragraph 0034, line 6) (i.e. to clarify, fluorocarbon is considered an antifreeze).
Per claim 5, Campbell meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Campbell teaches a single loop passing through the data center to the outdoor heat exchanger portion (when valves 722 and 762 are closed there is a single pathway circulating fluid from the data center to the outdoor heat exchanger); a first tank (720a) to store the first heat transfer fluid; and a second tank (723) to store the second heat transfer fluid; wherein the switch comprises a valve arrangement (722, 762, 764, 724) configured to: isolate the first and second tanks during steady-state operation (para. 0034-0039); allow the first heat transfer fluid to flow from the single loop into the first tank and the second heat transfer fluid to flow from the second tank into the single loop when transitioning from the first mode to the second mode (when the system transition from operational state to shipping state the valve arrangement allows the first fluid flows in the single loop until the first tank in filled and then the second fluid is emptied out of the second tank via the single loop); and allow the second heat transfer fluid to flow from the single loop into the second tank and the first heat transfer fluid to flow from the first tank back into the single loop when transitioning from the second mode to the first mode  (when the system transitions from the shipping state to the operational state the valve arrangements allows the second fluid to flow in the single loop until the second tank is filled and then the first fluid is emptied out of the first tank via the single loop).
Per claim 11, Campbell teaches a method comprising: operating a data center cooling system in a first mode (“operational state”, para. 0039), wherein the data center cooling system has an indoor portion (750) wherein heat is absorbed from components in the data center, and wherein the data center cooling system has an outdoor heat 
Per claim 12, Campbell meets the claim limitations as disclosed in the above rejection of claim 11.  Further, Campbell teaches operating the data center cooling system in the second mode, wherein the outside air is used to cool the second heat transfer fluid present in at least the outdoor heat exchanger portion during the second mode (para. 0038); determining that a second appropriate condition is met to switch from the second mode back to the first mode (para. 0039); and switching, responsive to the determining that the second appropriate condition is met to switch from the second mode back to the first mode, the outdoor heat exchanger portion back to the first heat transfer fluid (para. 0039).
Per claim 13, Campbell teaches a data center cooling system comprising: an indoor portion (750) wherein heat is absorbed from components in the data center (755); an outdoor heat exchanger portion (740) wherein outside air is used to cool a first heat transfer fluid (i.e. “water”, paragraph 0034, line 6 of Campbell) present in at least the outdoor heat exchanger portion of the cooling system during a first mode of operation (“operational state”, para. 0039), the first heat transfer fluid is a relatively high performance heat transfer fluid, the first heat transfer fluid having a first freezing point; and a coolant switch arrangement (i.e. 722, 724, 762, 764) configured to switch the outdoor heat exchanger portion of the data cooling system to a second heat transfer fluid (i.e. “fluorocarbon”, paragraph 0034, line 6)  during a second mode of operation (“shipping state”, para. 00369), the second heat transfer fluid being a relatively low performance heat transfer fluid (“a relatively low performance is considered definite as the relevantly low performance heat transfer fluid is relative to a relatively high performance heat transfer fluid), the second heat transfer fluid having a second freezing point lower than the first heat transfer fluid freezing point, and wherein the second freezing point is lower than a lowest expected outdoor operating air temperature (para. 0036) (i.e. to clarify the freezing point of the second liquid is -40˚C, thus the lowest expected freezing point is considered as a temperature above -40˚C); and wherein the relatively high performance heat transfer fluid has a greater efficiency in transferring heat than the relatively low performance heat transfer fluid (the relatively high performance heat transfer fluid is considered to have a greater efficiently in transferring heat than the relatively low performance heat transfer fluid since the fluid will freeze at a 
Per claim 14, Campbell meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Campbell teaches a control unit (727) coupled to the coolant switch arrangement (i.e. 722, 724, 762, 764) and configured to determine that an appropriate time has been reached to switch from the first mode to the second mode, wherein the coolant switch arrangement switches the outdoor heat exchanger portion of the data cooling system to the second heat transfer fluid responsive to the determination by the control unit (i.e. paragraph 0035).
Per claim 15, Campbell meets the claim limitations as disclosed in the above rejection of claim 14.  Further, Campbell teaches wherein: the coolant switch arrangement is further configured to operate the data center cooling system in the second mode (i.e. the coolant switch is operable to have the second fluid circulate within the system, thus the coolant switch is configured to operate the data cooling system in the second mode), wherein the outside air is used to cool the second heat transfer fluid present in at least the outdoor heat exchanger portion of the cooling system during the second mode (i.e. the outside air is always in thermal communication with the outside air, thus outside air is used to cool the second heat transfer fluid present in the outdoor heat exchanger during operation in the second mode); the control unit is configured to determine that a second appropriate time has been reached to switch from the second mode back to the first mode (i.e. see figure 8); and responsive to the control unit determining that the second appropriate time has been reached to switch from the second mode back to the first mode, the coolant switch arrangement 
Per claim 16, Campbell meets the claim limitations as disclosed in the above rejection of claim 15.  Further, Campbell teaches wherein in said step of operating in said first mode, said first heat transfer fluid comprises water (i.e. “water”, paragraph 0034, line 6 of Campbell); and in said step of operating in said second mode, said second heat transfer fluid comprises antifreeze (i.e. “fluorocarbon”, paragraph 0034, line 6) (i.e. to clarify, fluorocarbon is considered an antifreeze).
Claim 18 recites similar limitations as claim 5 and is rejected in a similar manner.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 2008/0060368) in view of Chu et al. (US 6,397,618).
	Per claim 4, Campbell meets the claim limitations as disclosed in the above rejection of claim 3.  Further, Campbell fails to explicitly teach wherein the antifreeze comprises ethylene glycol and the antifreeze-water mixture comprises an ethylene glycol-water mixture.
	However, ethylene glycol is an old and well known antifreeze fluid.  For example, Chu teaches wherein antifreeze comprises ethylene glycol (i.e. column 9, lines 63-64 of Chu) for adjusting the freezing point of a coolant (i.e. column 9, lines 64-65 of Chu).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide an antifreeze comprising ethylene glycol, as taught by Chu in the invention of Campbell, as modified, in order to advantageously adjust the freezing point of the coolant to prevent freezing of the coolant in the system thus preventing damage to the cooling system and to the datacenter.
Per claim 17, Campbell meets the claim limitations as disclosed in the above rejection of claim 16.  Further, Campbell fails to explicitly teach wherein an antifreeze comprises ethylene glycol and an antifreeze-water mixture comprises an ethylene glycol-water mixture. However, ethylene glycol is an old and well known antifreeze fluid.  For example, Chu teaches wherein antifreeze comprises ethylene glycol (i.e. column 9, lines 63-64 of Chu) for adjusting the freezing point of a coolant (i.e. column 9, lines 64-65 of Chu).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide an antifreeze comprising ethylene glycol, as taught by Chu in the invention of Campbell, as modified, in order to advantageously .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 2008/0060368) in view of Seem (US 2008/0179409).
	Per claim 10, Campbell meets the claim limitations as disclosed in the above rejection of claim 3.  Further, Campbell teaches the control unit (i.e. 727), the outdoor heat exchanger portion (740), and the first predetermined relationship with the first heat transfer fluid freezing point (i.e. 0˚ freezing point of water) but fails to explicitly teach the control unit comprising an outdoor air temperature sensor positioned adjacent to the outdoor heat exchanger portion of the data center cooling system to determine whether the outdoor air temperature has reached a first predetermined relationship with the first heat transfer fluid freezing point.
	However, using outdoor air temperature sensors to determine when to switch between fluid sources in a cooling system is old and well known.  For example, Seem teaches a cooling system wherein a control unit (i.e. 24 of Seem) comprises an outdoor air temperature sensor (i.e. 30 of Seem) adjacent to an outdoor heat exchanger portion (i.e. 28 of Seem) (i.e. to clarify, 28 is outside of room 12, thus 28 is considered “an outside heat exchange portion) (i.e. to further clarify, all elements of an assembly are considered “adjacent” to one another) of a cooling system to determine whether the outdoor air temperature has reached a predetermined relationship with a first fluid (i.e. see figure 3 of Seem) (i.e. to clarify, as the outdoor air temperature sensor indicates a predetermined relationship has been met a new fluid (i.e. outdoor fluid as opposed to return fluid) will be drawn into the system) for regulating an amount of secondary fluid .
Allowable Subject Matter
Claims 6-9 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763